          Case 1:21-cv-01558-JPW Document 1 Filed 09/10/21 Page 1 of 19




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 COLIN SMITH                                      )
                                                  )
                     Plaintiff,                   )
                                                  )
 vs.                                              ) Civil Action No.
                                                  )
 BAE SYSTEMS LAND &                               )
 ARMAMENTS, L.P.                                  )
                                                  )
                    Defendant.                    )
                                                  )


__________________________________________________________________

                COMPLAINT AND DEMAND FOR JURY TRIAL

         Colin Smith (hereinafter, “Plaintiff”) moves the Court for entry of judgment

in his favor against the named Defendants and in support of such Complaint avers

as follows:

                     PARTIES, JURISDICTION AND VENUE

1.       This Honorable Court has jurisdiction pursuant to 28 U.S.C. §1331 as this

     case arises under and pursuant to federal law specifically, the Family Medical

     leave Act, the Americans with Disabilities Act of 2008 (hereinafter, “ADA”).

     Moreover, this Honorable Court has jurisdiction over Plaintiff’s state law claims

     to the extent that he pleads them pursuant to 28 U.S.C. §1367.




                                           1
           Case 1:21-cv-01558-JPW Document 1 Filed 09/10/21 Page 2 of 19




2.       Venue lies within the Middle District of Pennsylvania pursuant to 28 U.S.C.

     §1391(b) (2) as the facts and occurrences, acts and/or omissions, and incidents

     and/or actions alleged herein took place within this judicial district.

3.       Plaintiff brings this action against his former employer, BAE Systems Land

     & Armaments, L.P., (“BAE”). BAE is a Pennsylvania company located at 1100

     Bairs Rd., York, Pennsylvania 17408.

4.      Plaintiff Colin Smith (“Plaintiff”) is an adult male who, at all relevant times

     hereto, resides in the Commonwealth of Pennsylvania, York County, and was

     employed by BAE.

                                UNDERLYING FACTS

5.       Plaintiff is a 42-year-old, disabled male who worked for BAE at $55 an hour,

     40 hours a week plus benefits in IT Cyber Security DevOps Analyst from July

     2007 until his termination on June 19, 2020.

6.       During Plaintiff’s tenure with BAE, he had 4 different managers (over a 13-

     year span) and had never been given a poor or negative performance review as

     well as receiving multiple awards and accolades from managers and project

     teams for his skills, efforts, and professionalism.

7.       April – July 2018, Plaintiff took Family Medical Leave (hereinafter “FMLA”)

     due to depression and anxiety.




                                             2
           Case 1:21-cv-01558-JPW Document 1 Filed 09/10/21 Page 3 of 19




8.       These serious health conditions effected the major life activities of sleeping,

      work, thinking and concentration.

9.       Upon Plaintiff’s return in July 2018, his colleague, Deb Gantz, made Plaintiff

      feel like he should not have taken time off for his mental breakdown and

      expressed to Plaintiff that she felt he was lazy and not on task.

10.      In January 2020, Ms. Gantz discussed Plaintiff’s future with BAE as a

      potential manager. However, Plaintiff wished to continue his work level as an

      engineer due to his anxiety and stress.

11.      In January 2020, Tad Wilson, Plaintiffs Direct Supervisor, left the company,

      and Ms. Gantz was promoted from being Plaintiff’s colleague to his

      supervisor/director. Ms. Gantz and Plaintiff then discussed his potential future as

      a manager. However, Plaintiff, still having been on FMLA for his underlying

      mental health issues prior to this discussion, and only having recently come off

      FMLA, told Ms. Gantz that he would like to continue working at the level of an

      engineer and not a manager due to the stress. At this point, Ms. Gantz, upset by

      his choice, made it clear that this would mean extra work for her. Thereafter,

      Plaintiff’s mental health issues continued to become the subject of conversations

      at various times.

12.      Thereafter, in February/March 2020, Plaintiff received a positive annual

      review from BAE as well as his annual yearly raise for good performance.


                                                3
           Case 1:21-cv-01558-JPW Document 1 Filed 09/10/21 Page 4 of 19




13.      Despite Plaintiff’s positive review and raise, it was at this time that Ms. Gantz

      began commenting on what she viewed to be Plaintiff’s poor performance and

      inserted herself into his work at a level that made it difficult for him to do his job.

      Plaintiff avers that this was due, in large part, to his continuing need to treat for

      his mental health issues and to remain in a non-management position due to the

      stress.

14.      In April 2020, Ms. Gantz furloughed Plaintiff due to the COVID-19 Pandemic

      but he was quickly returned from furlough the very next day after upper-level

      management found out that he was a crucial member of one of their highest

      priority projects at that time entitled “Access Request Systems Upgrade.”

15.      Thereafter, Ms. Gantz insisted that Plaintiff focus entirely on the high priority

      project and so he poured all his time and effort into the project. Accordingly, he

      delegated anything else noncritical to other members of the IAM and DevOps

      team.

16.      In May 2020, Ms. Gantz, without warning or review, placed Plaintiff on a 45-

      day improvement plan (PIP). Ms. Gantz wrote Plaintiff up for missing a

      performance review one morning, however, Plaintiff was not aware because

      Plaintiff had been working all morning along with a database administrator to

      complete a major milestone for the high priority project.




                                               4
           Case 1:21-cv-01558-JPW Document 1 Filed 09/10/21 Page 5 of 19




17.      On June 18, 2020, Plaintiff completed the Access Request Systems Upgrade

      project. On June 19, 2020, Ms. Gantz notified Plaintiff that he was being

      terminated one day after he completed the high priority project.

18.      Plaintiff avers that his termination was due to his health issues as his anxiety

      and depression were a topic of many of his discussions with Ms. Gantz. Further,

      he was terminated prior to the expiration of his PIP and after he has successfully

      completed the Access Request Systems Upgrade project.

19.      Further, Plaintiff avers that Ms. Gantz made the conditions of his work so

      manifestly intolerable and hostile during the last few months of his employment

      due to the frequent discussions regarding his health (saying, inter alia, you’re

      lazy, and demeaning him due to his health issues) as well as due to his decision

      not to accept a management role for that reason. Additionally, while he was trying

      to convalesce and continue treating for his serious health conditions and because

      of his need for periodic medical leave.

20.      Subsequently, Plaintiff filed a Dually Filed Charge with the Equal

      Employment Opportunity Commission (“EEOC”) and the Pennsylvania Human

      Relations Commission (“PHRC”) November 13, 2020, docketed as 530-2021-

      00744C which was dismissed by the EEOC on July 28, 2021 (see Exhibit A).

21.      The Defendants’ actions or inaction are of a continuing nature thus they fall

      under the doctrine of a continuing violation theory.


                                             5
           Case 1:21-cv-01558-JPW Document 1 Filed 09/10/21 Page 6 of 19




22.       BAE is responsible/liable for the actions of its agents under a theory of

  Respondeat Superior.

                                  COUNT 1
                       PHRA DISABILITY DISCRIMINATION

23.      Plaintiff incorporates herein the previous averments as if fully set forth.

24.      The Plaintiff is a qualified individual with a disability under the PHRA due to

      his anxiety, depression, and Defendants’ notice of the same.

25.      The Plaintiff had a record of disability and/or was regarded as disabled by the

      Defendants.

26.      The PHRA prohibits discrimination in the workplace against employees who

      have, inter alia, sought assistance for an accommodation in the workplace.

27.      Plaintiff requested an accommodation pursuant to state and federal law, i.e.,

      medical leave intermittent leave due to treating for anxiety and depression.

28.      Defendant failed to accommodate Plaintiff’s disability and instead, it disciplined

      him when he sought leave for medical reasons related to his disability.

WHEREFORE, Plaintiff prays that this Honorable Court will order all appropriate

relief pursuant to PHRA and any other applicable statutory remedies including but not

limited to: monetary relief for the Plaintiff, including as applicable compensatory

damages including wage loss, pain and suffering and all reasonable attorney’s fees and

costs of litigation.




                                              6
           Case 1:21-cv-01558-JPW Document 1 Filed 09/10/21 Page 7 of 19




                                COUNT 2
              PHRA DISABILITY-HOSTILE WORK ENVIRONMENT

29.      Plaintiff incorporates herein the previous averments as if fully set forth.

30.      The Plaintiff avers that he is a qualified individual with a disability under the

      PHRA due to his anxiety and depression and Defendant’s notice of the same.

      Additionally, the Plaintiff has been under a physician’s care for his disabilities

      since he was diagnosed.

31.      The Plaintiff was subject to unwelcomed harassment after he sought disability

      accommodations from 2018-2020.

32.       Further, the harassment was sufficiently severe or pervasive as to alter the

      conditions of Plaintiff’s employment and to create an abusive and hostile working

      environment because the Plaintiff was harassed due to his medical and mental

      health conditions when his co-workers and supervisor would demean him calling

      in such things as “lazy” because he sought treatment, medical leave and to stay

      in a less stressful position.

33.      Defendant knew, or reasonably should have known of the harassment, and

      failed to take prompt, effective remedial action, instead taking adverse action

      against the Plaintiff, further disciplining, and berating him due to his conditions.

34.      The fact that the Plaintiff’s supervisor was a perpetrator of the harassment and

      discrimination entitles the Plaintiff to strict liability for his claims.




                                                 7
           Case 1:21-cv-01558-JPW Document 1 Filed 09/10/21 Page 8 of 19




      WHEREFORE, Plaintiff prays that this Honorable Court will order all appropriate

      relief pursuant to PHRA and any other applicable statutory remedies including but

      not limited to: monetary relief for the Plaintiff, including as applicable

      compensatory damages including wage loss, pain and suffering and all reasonable

      attorney’s fees and costs of litigation.

                                    COUNT 3
                          PHRA DISABILITY RETALIATION

35.      Plaintiff incorporates herein the previous averments as if fully set forth.

36.      The PHRA prohibits retaliation in the workplace against employees who have,

      inter alia, sought assistance for an accommodation in the workplace or to have

      otherwise opposed practices made unlawful under the law.

37.      The Plaintiff’s requests for an accommodation in the workplace constituted

      “protected activity” pursuant to state and federal law.

38.      Defendant retaliated against the Plaintiff on account of his protected activity

      when it disciplined him after he sought medical leave accommodations related to

      his disability and after he opposed harassment and bullying.

39.      Furthermore, Plaintiff avers that the Defendant’s purported basis to discipline

      him (e.g., performance deficiencies, PIP) is false and erroneous and a pretext for

      underlying invidious reasons.




                                                 8
           Case 1:21-cv-01558-JPW Document 1 Filed 09/10/21 Page 9 of 19




40.      As a result, the Plaintiff avers that the Defendant retaliated against him on

      account of his protected activity by imposing discipline and discharging him

      without justification.

WHEREFORE, Plaintiff prays that this Honorable Court will order all appropriate

relief pursuant to PHRA and any other applicable statutory remedies including but not

limited to: monetary relief for the Plaintiff, including as applicable compensatory

damages including wage loss, pain and suffering and all reasonable attorney’s fees and

costs of litigation.

                                   COUNT 4
                        ADA DISABILITY DISCRIMINATION

41.      Plaintiff incorporates herein the previous averments as if fully set forth.

42.      The Plaintiff is a qualified individual with a disability under the PHRA due to

      his anxiety, depression, and Defendants’ notice of the same.

43.      The Plaintiff had a record of disability and/or was regarded as disabled by the

      Defendants.

44.      The ADA prohibits discrimination in the workplace against employees who

      have, inter alia, sought assistance for an accommodation in the workplace.

45.      Plaintiff requested an accommodation pursuant to state and federal law, i.e.,

      medical leave intermittent leave due to treating for anxiety and depression.

46.      Defendant failed to accommodate Plaintiff’s disability and instead, it disciplined

      him when he sought leave for medical reasons related to his disability.

                                              9
          Case 1:21-cv-01558-JPW Document 1 Filed 09/10/21 Page 10 of 19




      WHEREFORE, Plaintiff prays that this Honorable Court will order all appropriate

      relief pursuant to ADA and any other applicable statutory remedies including but

      not limited to: monetary relief for the Plaintiff, including as applicable

      compensatory damages including wage loss, pain and suffering and all reasonable

      attorney’s fees and costs of litigation.

                                COUNT 5
               ADA DISABILITY-HOSTILE WORK ENVIRONMENT

47.      Plaintiff incorporates herein the previous averments as if fully set forth.

48.      The Plaintiff avers that he is a qualified individual with a disability under the

      ADA due to his anxiety and depression and Defendant’s notice of the same.

      Additionally, the Plaintiff has been under a physician’s care for his disabilities

      since he was diagnosed.

49.      The Plaintiff was subject to unwelcomed harassment after he sought disability

      accommodations from 2018-2020.

50.       Further, the harassment was sufficiently severe or pervasive as to alter the

      conditions of Plaintiff’s employment and to create an abusive and hostile working

      environment because the Plaintiff was harassed due to his medical and mental

      health conditions when his co-workers and supervisor would demean him calling

      in such things as “lazy” because he sought treatment, medical leave and to stay

      in a less stressful position.




                                                 10
          Case 1:21-cv-01558-JPW Document 1 Filed 09/10/21 Page 11 of 19




51.      Defendant knew, or reasonably should have known of the harassment, and

      failed to take prompt, effective remedial action, instead taking adverse action

      against the Plaintiff, further disciplining, and berating him due to his conditions.

52.      The fact that the Plaintiff’s supervisor was a perpetrator of the harassment and

      discrimination entitles the Plaintiff to strict liability for his claims.

      WHEREFORE, Plaintiff prays that this Honorable Court will order all appropriate

      relief pursuant to ADA and any other applicable statutory remedies including but

      not limited to: monetary relief for the Plaintiff, including as applicable

      compensatory damages including wage loss, pain and suffering and all reasonable

      attorney’s fees and costs of litigation.

                                    COUNT 6
                           ADA DISABILITY RETALIATION

53.      Plaintiff incorporates herein the previous averments as if fully set forth.

54.      The ADA prohibits retaliation in the workplace against employees who have,

      inter alia, sought assistance for an accommodation in the workplace or to have

      otherwise opposed practices made unlawful under the law.

55.      The Plaintiff’s requests for an accommodation in the workplace constituted

      “protected activity” pursuant to state and federal law.

56.      Defendant retaliated against the Plaintiff on account of his protected activity

      when it disciplined him after he sought medical leave accommodations related to

      his disability and after he opposed harassment and bullying.

                                                 11
          Case 1:21-cv-01558-JPW Document 1 Filed 09/10/21 Page 12 of 19




57.      Furthermore, Plaintiff avers that the Defendant’s purported basis to discipline

      him (e.g., performance deficiencies, PIP) is false and erroneous and a pretext for

      underlying invidious reasons.

58.      As a result, the Plaintiff avers that the Defendant retaliated against him on

      account of his protected activity by imposing discipline and discharging him

      without justification.

      WHEREFORE, Plaintiff prays that this Honorable Court will order all appropriate

      relief pursuant to ADA and any other applicable statutory remedies including but

      not limited to: monetary relief for the Plaintiff, including as applicable

      compensatory damages including wage loss, pain and suffering and all reasonable

      attorney’s fees and costs of litigation.

                              COUNT 7
             FAMILY AND MEDICAL LEAVE ACT INTERFERENCE

59.      Plaintiff incorporates herein the previous averments as if fully set forth.

60.      During Plaintiff’s employment with Defendant, Plaintiff experienced anxiety

      and depression due to pre-existing conditions, stress at work and exacerbations

      of the same due to workplace harassment.

61.      Plaintiff’s health condition was also exacerbated by hostilities he experienced

      at work after reporting said harassment to his direct supervisor.

62.      Plaintiff’s medical conditions required treatment by a health care provider.




                                                 12
          Case 1:21-cv-01558-JPW Document 1 Filed 09/10/21 Page 13 of 19




63.      Plaintiff’s medical conditions constitute a “serious health condition” as that

      term is defined under and pursuant to the FMLA.

64.      Defendants were provided with sufficient information to reasonably verify

      that Plaintiff required treatment by a health care provider for his serious health

      conditions.

65.      At all relevant times, Plaintiff had been employed by the Defendants for at

      least 12 months and at least 1,250 hours of service during the 12-month period

      immediately preceding the notice of his need for FMLA.

66.      At all relevant times, the Defendants employed 50 or more employees within

      75 miles of Plaintiff’s worksite for a period of 20 or more calendar work weeks.

67.      Accordingly, at all times material to this Complaint, the Defendants were a

      “covered employer” within the meaning of the FMLA and Plaintiff was an

      “eligible employee” within the meaning of the FMLA.

68.      Plaintiff’s medical leave of absence in 2018-2020 were protected absences

      under the FMLA and its regulations.

69.      Instead, Defendant and its agents disciplined Plaintiff after he sought leave

      and workplace accommodations.

70.      The Defendant was required to communicate with the Plaintiff regarding his

      rights under the FMLA including but not limited to the provision of an

      individualized notice to employees regarding FMLA rights and obligations.


                                            13
          Case 1:21-cv-01558-JPW Document 1 Filed 09/10/21 Page 14 of 19




71.      From 2018-2020, Plaintiff provided proper notice of his need for FMLA leave

      on account of his serious medical conditions.

72.      Defendants failed to provide Plaintiff his entitled FMLA leave of absence

      without discrimination, harassment, and retaliation.

73.      Instead, Defendant interfered with Plaintiff’s FMLA once he made it known

      of his need for leave and workplace accommodations, and ultimately, discharged

      Plaintiff from his job.

74.      Defendants possessed no good faith legitimate basis for its actions, or

      discharge of Plaintiff’s employment.

75.      The discipline and discharge of the Plaintiff’s position in conjunction with his

      request for FMLA constitutes an adverse employment action.

76.      Defendants interfered with Plaintiff’s rights under the FMLA in one or more

      ways including but not limited to the following:

         a. Discouraging Plaintiff from utilizing FMLA, including but not limited to

            disciplining him and discharging him after he sought assistance for his

            serious medical conditions.

77.      Defendants’ acts and omissions and conduct as more fully described above

      were knowing and willful.

78.      Defendants’ acts and omissions, as more fully described above, were

      performed in bad faith and without a reasonable basis, thereby rendering


                                             14
          Case 1:21-cv-01558-JPW Document 1 Filed 09/10/21 Page 15 of 19




      Defendants liable for liquidated damages pursuant to the FMLA, and claim is

      made, therefore.

79.      As a result of Defendants’ violations of the FMLA, as more fully described

      above, Plaintiff is entitled to back pay and wages together with interest thereon

      pursuant to the FMLA, and claim is made, therefore.

80.      As a result of Defendants’ violations of the FMLA, as more fully described

      above, Plaintiff is entitled to be reinstated to his position, or to front pay and

      benefits pursuant to the FMLA, and claim is made, therefore.

81.      Plaintiff is further entitled to recover his attorney fees, expert witness fees,

      and other costs related to the instant matter pursuant to the FMLA, and claim is

      made, therefore.

                                COUNT 8
                FAMILY AND MEDICAL LEAVE ACT RETALIATION

82.      Plaintiff incorporates all previous paragraphs as though fully set forth at

      length.

83.      From 2018-2020, Plaintiff attempted to exercise his rights under FMLA.

84.      The FMLA and regulations promulgated thereunder prevent an employer

      from discriminating against employees who have exercised rights and/or taken

      FMLA leave. 29 U.S.C. §2615(a) (2); 29 C.F.R. §825.220(c).




                                            15
          Case 1:21-cv-01558-JPW Document 1 Filed 09/10/21 Page 16 of 19




85.      Defendants willfully violated the FMLA, and regulations promulgated

      thereunder in that it disciplined and discharged, the Plaintiff because of his

      attempt to use FMLA leave, including but not limited to the following:

         a. Unreasonably withholding approval and/or authorization of Plaintiff’s

            request for medical leave.

         b. Failing to effectively communicate with Plaintiff regarding the status of

            his FMLA requests and need for treatment.

         c. Failing to follow normal procedures with respect to the processing of a

            leave request pursuant to the FMLA.

         d. Failing to provide timely written notices to Plaintiff as required by the

            FMLA and regulations promulgated thereunder.

         e. Discouraging Plaintiff from utilizing FMLA, including but not limited to

            disciplining and discharging him after requests for assistance.

         f. Denying Plaintiff’s reinstatement and/or restoration that Plaintiff would

            have been entitled to under the FMLA.

         g. Discharging Plaintiff’s employment without cause.

         h. Discharging Plaintiff’s employment without cause to deprive him of

            FMLA leave for treatment.

         i. Denying Plaintiff’s health and other fringe benefits to which he was

            entitled throughout the duration of his FMLA leave.


                                           16
          Case 1:21-cv-01558-JPW Document 1 Filed 09/10/21 Page 17 of 19




86.      Defendants willfully violated Section 29 U.S.C. §2615(a)(2) in that it

      discharged, discriminated, and/or retaliated against Plaintiff as a result of his use

      of FMLA leave or attempt to use FMLA leave, as more fully set forth above.

87.      Defendants’ acts and omissions, and conduct as more fully described above,

      were knowing and willful.

88.      Defendants’ acts and omissions, as more fully described above, were

      performed in bad faith and without a reasonable basis thereby rendering

      Defendants liable for liquidated damages pursuant to the FMLA, and claim is

      made therefor.

89.      As a result of Defendants’ violation of the FMLA, as more fully described

      above, Plaintiff is entitled to back pay and wages together with interest thereon

      pursuant to the FMLA, and claim is made therefor.

90.      As a result of Defendants’ violations of the FMLA, as more fully described

      above, Plaintiff is entitled to be reinstated to his position, or to front pay and

      benefits, pursuant to the FMLA, and claim is made therefor.

91.      Plaintiff is further entitled to recover his attorney fees, expert witness fees,

      and other costs related to the instant matter pursuant to the FMLA, and claim is

      made therefor.

92.      The demotion and discharge of Plaintiff’s employment constitutes an adverse

      employment action.


                                             17
          Case 1:21-cv-01558-JPW Document 1 Filed 09/10/21 Page 18 of 19




                                PRAYER FOR RELIEF

WHEREFORE, the Plaintiff prays that the Court grant relief on his Causes of

Action as specified below.

93.      The Plaintiff prays that the Court award monetary relief as follows:

94.      On his Causes of Action, order Defendants to pay equitable monetary relief

      and compensatory damages to the Plaintiff as are asserted under the ADA and/or

      PHRA, where and as applicable, and in an amount to be proven at trial.

95.      The Plaintiff prays that the Court award him costs, expenses, and attorneys’

      fees, payable by Defendants where and as applicable, by determining that the

      Plaintiff is a prevailing party on his Causes of Action and thereupon awarding

      the Plaintiff his reasonable costs, expenses, and attorneys’ fees incurred in

      bringing this action under applicable statutory language.

96.      Further, the Plaintiff prays that the Court award monetary relief as follows:

97.      The Plaintiff prays that the Court order to pay pre- and post-judgment interest

      in all monetary amounts awarded in this action, as provided by law.

98. The Plaintiff prays that the Court retain jurisdiction of this case for a sufficient

      period to assure that the Defendants have fully complied with the remedies to the

      greatest extent practicable.




                                            18
       Case 1:21-cv-01558-JPW Document 1 Filed 09/10/21 Page 19 of 19




99.The Plaintiff prays that the Court award all appropriate pain, suffering,

  humiliation, and punitive damages as applicable under his respective causes of

  action where and as applicable to the named Defendant.

100.   The Plaintiff prays that the Court award such other and further relief as this

  Court deems equitable and just.



Dated: September 10, 2021                     Respectfully submitted,

                                              DONHAM LAW

                                              By: /s/ Jeremy A. Donham, Esquire
                                              Jeremy Donham, Esquire
                                              Attorney I.D. No. 206980
                                              PO Box 487, Dellslow, WV 26531
                                              717.881.7855 (ph) 888.370.5177 (fax)




                                         19
